INSPECTION METHOD FOR FUEL CELL STACK
DETAILED ACTION

Response to Amendments
This Action is in response to communications filed on March 10, 2021. Claims 1 and 3-6 are being examined on the merits in the current Office action.

Allowable Subject Matter
Claims 1 and 3-6 are allowed. The following is an examiner's statement of reasons for allowance: The prior art Kato et al. (US 20130130140 A1) teaches an inspection method for a fuel cell stack including a plurality of unit cells as claimed and teaches accumulating liquid water in an inner-cell fuel gas flow path (i.e., an anode gas circulation flow path that is disposed inside of the fuel cell stack), but fails to teach “operating a fuel cell system, including the fuel cell stack and an anode gas circulation flow path that is disposed outside of the fuel cell stack to circulate anode gas, in a liquid water accumulation state to accumulate liquid water in the anode gas circulation flow path” as recited in claim 1. Claims 3-6 depend upon claim 1 and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.